DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims 14, 16, & 18 states that “The method according to claim 0” is vague.  It is unclear to Examiner to determine of their dependencies Do the claims 14, 16 & 18 depend on claim 10 or 11.  It is noted that claim 10 is a cancelled claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13-14, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brewer (US 2003/0077564) in view of Argenta et al. (US 2004/0039391).
Regarding claim 11, Brewer discloses a method for treating damaged spinal cord tissue, see abstract, with sub-atmospheric/negative pressure (by aspirating), comprising: 
placing a porous bio-incorporable material (porous material, i.e., Gel-Foam sponge, para [0038-0040]) at the damaged spinal cord tissue (e.g. inserting implants formed from porous material, i.e., Gel-Foam sponge in the cavity, para [0040].  Note: this method is treating to the spinal cord tissue.  Therefore, the cavity is the spinal cord tissue to be treated).  It is well-known in the art that the porous/sponge material having multiple pores.  Therefore, when placing the porous/sponge material at the damaged spinal cord tissue will provide gaseous communication between pores of the porous bio-incorporable material and the damaged spinal cord tissue. 
creating a region (a cavity region) about the damaged spinal cord tissue and the porous bio-incorporable material for maintaining sub-atmospheric pressure therein (with the said above, placing the sponge material at the cavity of damaged tissue, i.e. damaged spinal cord tissue during the treatment, and then applying aspiration method for maintaining sub-atmospheric pressure therein); 
providing sub-atmospheric pressure by aspirating to the region through the porous bio-incorporable material to the damaged spinal cord tissue to treat the damaged spinal cord tissue (e.g. aspiration lesions of the rat cortex were crated with rinsing of the lesion with medium followed by implanting gel-foam soaked in the medium into the lesion cavity, para [0053]; aspiration of rat cortex was performed to created a lesion cavity that was filled with a gel-foam sponge, para [0054]). Note: In the Examples 2-3, the aspiration of rat cortex was performed with gel-foam sponge inserted therein.  A person skilled in the art would recognize that the gel-foam sponge can be inserted in the damaged cavity, i.e. damaged spinal cord tissue.  
Brewer does not disclose a method of operably connecting a vacuum source to the region;
Argenta discloses a method of treating bone tissue damage with sub-atmospheric pressure (negative pressure) to a damaged tissue 24 comprising: placing a porous bio-incorporable material 10 at the damaged tissue to provide gaseous communication between pores of the porous bio-incorporable material and the damaged bone tissue (e.g., the open cells of the foam screen 10 facilitate gas flow throughout the enclosure, para [0019]); creating a cavity region about the damaged tissue 24 and the porous bio-incorporable material 10 for maintaining sub-atmospheric pressure therein; operably connecting a vacuum source 30 to the region 24; and providing sub-atmospheric pressure (applying a reduced pressure or negative pressure) from the vacuum source 30 to the region through the porous bio-incorporable material to the damaged spinal cord tissue to treat the damaged tissue.  
     	Since Brewer and Argenta are both from the same field of endeavor (treating damaged cavity tissue by applying a negative pressure to a damaged cavity tissue), the purpose disclosed by Argenta would have been recognized in the pertinent art of Brewer.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Brewer with providing a vacuum source being connected to a porous bio-incorporable material to the damaged cavity tissue, as taught by Argenta, in order to provide benefit of faster healing.
Regarding claim 13, Argenta discloses that wherein vacuum source is operable to cycle on and off to provide alternating periods of production and non-production of sub-atmospheric pressure (e.g. a stop mechanism 33 is provided to halt application of the suction device 31 upon collection of a predetermined quantity of fluid in the fluid collection of a predetermined quantity of fluid in the fluid collection device 32, para [0016]; a switch or a timer is used to provide cyclic on/off operation of the suction device 31 to user-selected intervals, para [0022]; Supplying reduced pressure to the appliance in an intermittent or cyclic manner may also be desirable for treating damaged bone tissue. Intermittent or cyclic supply of reduced pressure to an appliance may be achieved by manual or automatic control of the vacuum system. A cycle ratio, the ratio of "on" time to "off" time, in such an intermittent reduced pressure treatment may be as low as 1:10 or as high as 10:1. For example, a useful ratio may be approximately 1:1, applied in alternating 5minute intervals of reduced pressure supply and non-supply, para [0024]).  
Regarding claim 14, wherein the duty cycle may be between 1 to 10 (on/off) and 10 to 1 (on/off) (e.g. a cycle ratio, the ratio of "on" time to "off" time, in such an intermittent reduced pressure treatment may be as low as 1:10 or as high as 10:1. For example, a useful ratio may be approximately 1:1, applied in alternating 5minute intervals of reduced pressure supply and non-supply, para [0024]).  
Regarding claim 17, wherein the porous bio-incorporable material (gel foam sponge material in Brewer or foam screen 10 in Argenta) is sufficiently compliant (flexible or spongy) so that when the porous bio-incorporable material presses against the spinal cord, the porous bio-incorporable material does not interfere with spinal cord function.  
Regarding claims 18-19, wherein the porous bio-incorporable material (gel foam sponge material in Brewer or foam screen 10 in Argenta) is sufficiently firm (have thick enough) so that the porous bio-incorporable material does not collapse so much as to interfere with spinal cord function.  
Regarding claim 20, Brewer in view of Argenta discloses all the claimed subject matter.  Argenta also discloses that wherein the vacuum source 30 cooperates with the porous bio-incorporable material (e.g. a hose 12 inserted in a middle of the porous material 10); therefore, the porous bio-incorporable material 10 does not interfere with spinal cord function upon providing the sub-atmospheric pressure from the vacuum source 30.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brewer (US 2003/0077564) in view of Argenta et al. (US 2004/0039391) and further in view of Lina et al. (US 2004/0006319).
Brewer in view of Argenta discloses all claimed subject as required in the claimed invention except for the limitation that the porous incorporable material comprises at least two layers to provide a multi-layer structure. 
Lina discloses a porous bio-incorporable material being used into the wound cavity damaged tissue; wherein the porous bio-incorporable material comprises at least two layers 206 & 207 to provide a multi-layer structure, in Fig. 18.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Brewer in view of Argenta with providing two layers in the porous bio-incorporable material, as taught by Lina, in order to accelerate of faster healing wound but the porous material does not adhere to the healing tissue. 
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brewer (US 2003/0077564) in view of Argenta et al. (US 2004/0039391) and further in view of Powles et al. (US 5,645,537).
Brewer in view of Argenta discloses all claimed subject matter.  Argenta also discloses that the vacuum is operable to provide a pulse form (i.e. on/off cycle, as discussed in claims 13-14 above) except for the limitation that the pulse form is a periodic waveform; wherein the periodic waveform is a sine wave.  
Powles discloses it is well-known in the art that the pump produces pulse-like wave form 106, as shown in Fig. 10 which the amplitude and frequency of the pulses can be varied and adjusted; the use of pulsating vacuum (on/off) is desirable because it will create mechanical motion of the cells (or unwanted materials) being aspirated, col. 7, line 40-65.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Brewer in view of Argenta with providing a pulsating vacuum form being in a periodic waveform (i.e. sine wave), create mechanical motion of the cells (or unwanted materials) being aspirated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783